DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 23, 2021 is acknowledged.  Claims 49, 52, 53, 56-58, and 61-66 are pending in the application.  Claims 65 and 66 are withdrawn from consideration.  Claims 1-48, 50, 51, 54, 55, 59, and 60 have been cancelled.

Claim Objections
Claim 57 is objected to because of the following informalities: 
 Claim 57, which has the status identifier of “Previously Presented”, includes claim markings that were already presented in the previous set of claims dated August 11, 2021.  
See lines 8 and 20 and the recitation of “[[ ]]”.  
See line 24 and the recitation of “isocannabinoids”.
Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 49, 52, 53, 56-58, and 61-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 49 has been amended to recite “about 1-30 wt% of an amphipathic glycoside-composition; and about 50-95 wt% of water” at lines 4-5.  However, the specification does not provide support for these ranges which are broader than the previously claimed ranges as well as those disclosed in the specification.  See paragraphs [0010] and [0018]-[0020] and the recitation of “about 2-24 wt% of an amphipathic glycoside; and about 64-94 wt% of water”.  
Claim 49 also has been amended to recite “pharmacokinetics or pharmacodynamics” at line 14.  However, the specification is silent with respect to these terms, and they are not implicitly taught in the disclosure.  See paragraph [0018] and the recitation of “a method of controlling onset and/or duration of THC/CBD effect in a polyphenol/tannin rich beverage…” as well as paragraph [0038] and the recitation of “the color, taste, and onset/offset time for cannabis effect can be controlled by controlling the components in the emulsion, specifically by controlling the amphipathic glycoside used in the emulsion.”
Claim 62 has been amended to recite “the cannabis-infused beverage does not aggregate or precipitate after being stored for at least 3 years”.  However, the instant specification indicates the emulsion composition, as opposed to cannabis-infused beverage as presently claimed, does not aggregate or precipitate after being stored for at least 3 years.  See the specification at paragraph [0016] and the recitation of “…the emulsion composition can be stored for at least 1 year, more preferably at least 2 years, and most preferably at least 3 years without aggregation or precipitation” as well as paragraph [0041] and the recitation of “…the beverage compositions are storage stable, and can be stored for at least 1 year, more preferably at least 2 years, and preferably at least 3 years without change in cannabinoid concentration in the beverage.”
Applicant is reminded failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49, 52, 53, 56-58, and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Sinai et al. US 20180042845 (hereinafter “Sinai”). 
With respect to claim 49, it is noted that the recitation of “for producing a cannabis-infused beverage” in the preamble is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitation of an emulsion comprising about 2-10 wt% cannabinoid; about 2-10 wt% of a carrier oil; about 1-30 wt% of an amphipathic glycoside-composition; and about 50-95 wt% of water as recited in claim 49, Sinai teaches an emulsion composition comprising an oily phase and a water phase.  The water phase includes 80 g of water (DDW, about 76% water in the emulsion).  The oily phase includes 20 g of cannabis oil in canola oil (oily fraction), and the oily fraction comprises about 50% cannabinoids (40 TCH:10 CBD) (10 g cannabis oil and canola oil = about 9.5% carrier oil in the emulsion, and 10 g cannabinoids = about 9.5% cannabinoids in emulsion).  The oily phase also includes 2.4 g of a surfactant (about 2% of an amphipathic glycoside composition in the emulsion) (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2).
Regarding the limitation of wherein the amphipathic glycoside composition is selected from a composition comprising quillaja saponin or gum acacia as recited in claim 49, Sinai teaches the emulsion composition may comprise gum acacia (paragraph [0355]). 
Regarding the limitation of wherein the amount of carrier oil is at least equal to the amount of the cannabinoid as recited in claim 49, Sinai teaches the oily phase includes 20 g of cannabis oil in canola oil (oily fraction), and the oily fraction comprises about 50% cannabinoids (40 TCH:10 CBD) (10 g cannabis oil and canola oil = about 
However, Sinai does not expressly disclose the gum acacia is at least 1.5 times the total amount of the cannabinoid and carrier oil as recited in claim 49.
It is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The amount of gum acacia present in the emulsion is contingent upon the amount of the oily fraction (carrier oil and cannabinoid) present, and the oily fraction is in the range of about 5% to about 50% (paragraphs [0044], [0045], [0172], [0222], [0267], [0332], and [0355]). Additionally, Sinai teaches the lipophilic solvent or suspension carrier may be included in order to provide a stable emulsion (the emulsion resist change in its properties over time) (paragraphs [0086], [0211], [0258], [0320], [0355], and [0460]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of gum acacia through routine experimentation to obtain a stable emulsion product in Sinai. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding the limitation of “wherein when the emulsion is mixed with a high-polyphenolic beverage a cannabis-infused beverage comprising a turbidity of 22-1415 NTU is produced, wherein the transparency, taste, pharmacokinetics or Sinai.  Sinai (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2) as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (about 9.5% cannabinoids); about 2-10 wt% of a carrier oil (about 9.5% carrier oil); about 1-30 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (about 2% surfactant, gum acacia); and about 50-95 wt% of water (about 76% water) as recited in claim 49.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04. 
With respect to claim 52 and the limitation of “the emulsion system of claim 49, wherein the concentration of the cannabinoid in the beverage composition is between 10-500 mg/750 mL”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to Sinai.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).  
With respect to claim 53, Sinai teaches the mean particle diameter of the droplets in the emulsion are 493, 427, 414, and 466 nanometers (paragraphs [0432], [0433], [0463] and Fig. 8 and 10).  
Regarding the limitation of the turbidity of the beverage increases with average droplet size and the turbidity of the beverage increases with cannabinoid concentration in claim 53, there is no structural difference between the claimed emulsion system and the emulsion of Sinai.  Sinai (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2) as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (about 9.5% cannabinoids); about 2-10 wt% of a carrier oil (about 9.5% carrier oil); about 1-30 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (about 2% surfactant, gum acacia); and about 50-95 wt% of water (about 76% water) as recited in claim 49.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such 
With respect to claim 56, Sinai teaches the oily fraction is cannabis oil and canola oil and may also be coconut oil, soybean oil, sunflower, corn oil, olive oil, palm oil, peanut oil, sesame oil, and any combination thereof (paragraphs [0048], [0087], [0120], [0174], [0212], [0224], [0269], [0333], [0355], and [0439] and Table 2).
With respect to claim 57, Sinai teaches the cannabinoid is THC and CBD (40:10) and may also be CBG, CBC, Δ8-THC, CBL, CBE, CBN, CBND, CBT, THCV, THCA, THCVA, Δ9-THC, and combinations thereof  (paragraphs [0002], [0020]-[0025], [0041], [0093]-[0105], [0360], [0365], and [0439] and Table 2).
With respect to claim 58 and the recitation of “the emulsion system of claim 49, wherein the beverage is …”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed, there is no structural difference between the claimed emulsion system and the emulsion of Sinai.  Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).
Claim 61 recites “wherein the emulsion is compatible with a sterilization process, wherein the sterilization process is selected from one or more of tunnel pasteurization, retort, high temperature short time, aseptic, hot fil, or dimethyldicarbonate.”  It has been held that the recitation that an element is “compatible with” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, Sinai teaches the emulsion can be sterilized such as by autoclave (paragraphs [0160], [0373], [0422], [0449], and [0463]).
With respect to claim 62 and the recitation of “ the emulsions system of claim 49, wherein the cannabis-infused beverage does not aggregate or precipitate after being stored for at least 3 years”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed, there is no structural difference between the claimed emulsion system and the emulsion of Sinai.  Additionally, Sinai teaches the emulsion is stable for at least 3 months at up to 40⁰C (paragraph [0106]) and formulating the emulsion composition to be administered orally 
With respect to claim 63, Sinai teaches the emulsion comprises tocopherol (vitamin E) and may further comprise flavoring agents including D-limonene (flavor oil and terpene) (paragraphs [0032], [0049], [0091], [0111], [0121], [0148], [0175], [0215], [0261], [0270], [0293], [0334], [0358], [0373], and [0439] and Table 2).
With respect to claim 64 and the recitation of “the emulsion system of claim 49, wherein the cannabis-infused beverage is organically certified”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed, there is no structural difference between the claimed emulsion system and the emulsion of Sinai.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).

Claims 49, 52, 53, 56-58, and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Forsythe US 20190142034 (hereinafter “Forsythe”).
With respect to claim 49, it is noted that the recitation of “for producing a cannabis-infused beverage” in the preamble is a statement of intended use of field of In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitation of an emulsion comprising about 2-10 wt% cannabinoid; about 2-10 wt% of a carrier oil; about 1-30 wt% of an amphipathic glycoside-composition; and about 50-95 wt% of water as recited in claim 49, Forsythe teaches an emulsion comprising 5% of phytocannabinoids, 7% carrier oil, 2% surfactant (amphipathic glycoside composition), and 85.4% water (paragraph [0049]).
Regarding the limitation of wherein the amphipathic glycoside composition is selected from a composition comprising quillaja saponin or gum acacia as recited in claim 49, Forsythe teaches the surfactant comprises gum acacia or quillaja saponin (paragraphs [0046] and [0049]).  
Regarding the limitation of wherein the amount of carrier oil is at least equal to the amount of the cannabinoid as recited in claim 49, Forsythe teaches the emulsion comprises 7% carrier oil and 5% phytocannabinoids (cannabinoids) (paragraph [0049]).  
However, Forsythe does not expressly disclose the composition comprising quillaja saponin is at least 0.25 times the total amount of the cannabinoid and the carrier 
It is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  The amount of surfactant is contingent upon the quantity of phytocannabinoids present in the emulsion.  Given that Forsythe teaches the phytocannabinoid preparation may include emulsifiers, surfactants, or other additives to increase water solubility of the phytocannabinoids (paragraph [0046]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of surfactant selected through routine experimentation to obtain a stable emulsion. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of “wherein when the emulsion is mixed with a high-polyphenolic beverage a cannabis-infused beverage comprising a turbidity of 22-1415 NTU is produced, wherein the transparency, taste, pharmacokinetics or pharmacodynamics of the cannabis-infused beverage is determined by the amphipathic glycoside composition that is selected for use in the system” recited at lines 12-16 of claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Forsythe.  Forsythe (paragraphs [0046] and [0049]), as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (5% of phytocannabinoids); about 2-10 wt% of Forsythe is capable of being mixed with high-polyphenolic beverages (paragraphs [0010], [0020], [0021], and [0044]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04. 
With respect to claim 52 and the limitation of “the emulsion system of claim 49, wherein the concentration of the cannabinoid in the beverage composition is between 10-500 mg/750 mL”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed, there is no structural difference between the claimed emulsion system and the emulsion of Forsythe.  Additionally, the emulsion of Forsythe 
With respect to claim 53, Forsythe does not expressly disclose the average droplet size of the emulsion.  However, this characteristic would naturally occur from said emulsion since the claimed combination of ingredients and appropriate quantities have been shown in Forsythe, and the average droplet size are an intended result of the claimed product.  Additionally, as the average droplet size of the emulsion is a variable that can be modified by the processing conditions of the emulsion as well as the inclusion of additives, and Forsythe teaches the phytocannabinoid preparation may include emulsifiers, surfactants, or other additives to increase water solubility of the phytocannabinoids and the phytocannabinoid preparation may be subjected to distillation, purification, winterization, or other approaches (paragraphs [0046] and [0051]), the average droplet size of the emulsion would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed average droplet size of the emulsion cannot be considered critical.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to optimize the average droplet size in the emulsion of Forsythe through routine experimentation to obtain a stable emulsion.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of the turbidity of the beverage increases with average droplet size and the turbidity of the beverage increases with cannabinoid concentration in claim 53, there is no structural difference between the claimed emulsion system and Forsythe.  Forsythe (paragraphs [0046] and [0049]), as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (5% of phytocannabinoids); about 2-10 wt% of a carrier oil (7% carrier oil); about 1-30 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (2% surfactant comprising gum acacia or quillaja saponin); and about 50-95 wt% of water (85.4% water) as recited in claim 49.  Additionally, the emulsion of Forsythe is capable of being mixed with beverages (paragraphs [0010], [0020], [0021], and [0044]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.
With respect to claim 56, Forsythe teaches the carrier oil comprises olive oil (paragraphs [0047] and [0049]).
With respect to claim 57, Forsythe teaches the phytocannabinoids include decarboxylated phytocannabinoids such as delta-9-tetrahydrocannabinol ("THC"), cannabidiol ("CBD"), cannabichromene ("CBC"), cannabielsoin ("CBE"), delta-8-tetrahydrocannabinol (".DELTA.8-THC"), iso-tetrahydrocannabinol ("iso-THC"), cannabicyclol ("CBL"), cannabicitran ("CBT"), any acid form (i.e. not decarboxylated), any varin side chain form (e.g. THCv, CBDv, etc.), any chemically modified phytocannabinoid (e.g. glycosylation to increase water solubility, acetylation, etc.), any other phytocannabinoid produced by any variety of C. sativa or that are known 
With respect to claim 58 and the recitation of “the emulsion system of claim 49, wherein the beverage is …”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed, there is no structural difference between the claimed emulsion system and the emulsion of Forsythe.  Additionally, the emulsion of Forsythe is capable of being mixed with beverages (paragraphs [0010], [0020], [0021], and [0044]).  
Claim 61 recites “wherein the emulsion is compatible with a sterilization process, wherein the sterilization process is selected from one or more of tunnel pasteurization, retort, high temperature short time, aseptic, hot fil, or dimethyldicarbonate.”  It has been held that the recitation that an element is “compatible with” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, Forsythe teaches pasteurization helps with stabilization (paragraphs [0051]-[0052])
With respect to claim 62 and the recitation of “ the emulsions system of claim 49, wherein the cannabis-infused beverage does not aggregate or precipitate after being stored for at least 3 years”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only Forsythe.  Additionally, the emulsion of Forsythe is capable of being mixed with beverages (paragraphs [0010], [0020], [0021], and [0044]), and Forsythe teaches pasteurization helps with stabilization (paragraphs [0051]-[0052]).
With respect to claim 63, Forsythe teaches the emulsion further comprises terpenoids and other chemicals found in the C. sativa plant (paragraphs [0026], [0041], and [0055]).
With respect to claim 64 and the recitation of “the emulsion system of claim 49, wherein the cannabis-infused beverage is organically certified”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed, there is no structural difference between the claimed emulsion system and the emulsion of Forsythe.  Additionally, the emulsion of Forsythe is capable of being mixed with beverages (paragraphs [0010], [0020], [0021], and [0044]).  

Claims 49, 52, 53, 56-58, and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Sinai et al. US 20180042845 (hereinafter “Sinai”) in view of Bromley US 20160081927 (hereinafter “Bromley”). 
With respect to claim 49, it is noted that the recitation of “for producing a cannabis-infused beverage” in the preamble is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitation of an emulsion comprising about 2-10 wt% cannabinoid; about 2-10 wt% of a carrier oil; and about 50-95 wt% of water as recited in claim 49, Sinai teaches an emulsion composition comprising an oily phase and a water phase.  The water phase includes 80 g of water (DDW, about 76% water in the emulsion).  The oily phase includes 20 g of cannabis oil in canola oil (oily fraction), and the oily fraction comprises about 50% cannabinoids (40 TCH:10 CBD) (10 g cannabis oil and canola oil = about 9.5% carrier oil in the emulsion, and 10 g cannabinoids = about 9.5% cannabinoids in emulsion) (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], 
Regarding the limitation of wherein the amount of carrier oil is at least equal to the amount of the cannabinoid as recited in claim 49, Sinai teaches the oily phase includes 20 g of cannabis oil in canola oil (oily fraction), and the oily fraction comprises about 50% cannabinoids (40 TCH:10 CBD) (10 g cannabis oil and canola oil = about 9.5% carrier oil in the emulsion, and 10 g cannabinoids = about 9.5% cannabinoids in emulsion) (Abstract; paragraphs [0009], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2).  
However, Sinai does not expressly disclose the emulsion comprises 1-30 wt% of an amphipathic glycoside composition, wherein the amphipathic glycoside composition is selected from a composition comprising quillaja saponin, and wherein the composition comprising quillaja saponin is at least 0.25 times the total amount of the cannabinoid and the carrier oil.
Bromley teaches an emulsion comprising water, oil, cannabinoid(s), and less than about 20% of saponins (stabilizers) such as saponin from quillaja bark (paragraphs [0005], [0089], [0265], [0304]-[0307], [0328], [0364], [0365], [0369], and [0380]).
Given that Sinai and Bromley similarly teach emulsions comprising cannabinoids, carrier oils, and water, Bromley teaches preparing an emulsion with desirable properties including improved clarity (e.g., small particle size, low turbidity), stability (lack of separation), smell, and taste (paragraphs [0322]-[0325]), and Sinai teaches the emulsion may further comprise additional ingredients such as surfactants, antiadherents, binders, coatings, disintegrants, lubricants, glidants, sorbents, and Bromley, to select saponin from quillaja bark in Sinai based in its suitability in its intended purpose with the expectation of successfully preparing a stable emulsion (paragraphs [0086], [0211], [0258], [0320], and [0355]).  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of “wherein when the emulsion is mixed with a high-polyphenolic beverage a cannabis-infused beverage comprising a turbidity of 22-1415 NTU is produced, wherein the transparency, taste, pharmacokinetics or pharmacodynamics of the cannabis-infused beverage is determined by the amphipathic glycoside composition that is selected for use in the system” recited at lines 12-16 of claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Sinai in view of Bromley.  Sinai (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and Bromley (paragraphs [0005], [0089], [0265], [0304]-[0307], [0328], [0364], [0365], [0369], and [0380]) as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (about 9.5% cannabinoids); about 2-10 wt% of a carrier oil (about 9.5% carrier oil); about 1-30 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (less than about 20% of saponins from quillaja bark); and about 50-95 wt% of water (about 76% water) as recited in claim 49.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]), and Bromley teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04. 
With respect to claim 52 and the limitation of “the emulsion system of claim 49, wherein the concentration of the cannabinoid in the beverage composition is between 10-500 mg/750 mL”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system Sinai in view of Bromley.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]), and Bromley teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065]).
With respect to claim 53, modified Sinai teaches the mean particle diameter of the droplets in the emulsion are 493, 427, 414, and 466 nanometers (paragraphs [0432], [0433], [0463] and Fig. 8 and 10).  
Regarding the limitation of the turbidity of the beverage increases with average droplet size and the turbidity of the beverage increases with cannabinoid concentration in claim 53, there is no structural difference between the claimed emulsion system and the emulsion of modified Sinai.  Sinai (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2) in view of Bromley (paragraphs [0005], [0089], [0265], [0304]-[0307], [0328], [0364], [0365], [0369], and [0380]) as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (about 9.5% cannabinoids); about 2-10 wt% of a carrier oil (about 9.5% carrier oil); about 1-30 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (less than about 20% of saponins from quillaja bark); and about 50-95 wt% of water (about 76% water) Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]), and Bromley teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04. 
With respect to claim 56, Sinai teaches the oily fraction is cannabis oil and canola oil and may also be coconut oil, soybean oil, sunflower, corn oil, olive oil, palm oil, peanut oil, sesame oil, and any combination thereof (paragraphs [0048], [0087], [0120], [0174], [0212], [0224], [0269], [0333], [0355], and [0439] and Table 2).
With respect to claim 57, Sinai teaches the cannabinoid is THC and CBD (40:10) and may also be CBG, CBC, Δ8-THC, CBL, CBE, CBN, CBND, CBT, THCV, THCA, THCVA, Δ9-THC, and combinations thereof  (paragraphs [0002], [0020]-[0025], [0041], [0093]-[0105], [0360], [0365], and [0439] and Table 2).
With respect to claim 58 and the recitation of “the emulsion system of claim 49, wherein the beverage is …”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be Sinai.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]), and Bromley teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065])
Claim 61 recites “wherein the emulsion is compatible with a sterilization process, wherein the sterilization process is selected from one or more of tunnel pasteurization, retort, high temperature short time, aseptic, hot fil, or dimethyldicarbonate.”  It has been held that the recitation that an element is “compatible with” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, Sinai teaches the emulsion can be sterilized such as by autoclave (paragraphs [0160], [0373], [0422], [0449], and [0463]).
With respect to claim 62 and the recitation of “ the emulsions system of claim 49, wherein the cannabis-infused beverage does not aggregate or precipitate after being stored for at least 3 years”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually Sinai.  Additionally, Sinai teaches the emulsion is stable for at least 3 months at up to 40⁰C (paragraph [0106]) and formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).  Bromley also teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065]).
With respect to claim 63, Sinai teaches the emulsion comprises tocopherol (vitamin E) and may further comprise flavoring agents including D-limonene (flavor oil and terpene) (paragraphs [0032], [0049], [0091], [0111], [0121], [0148], [0175], [0215], [0261], [0270], [0293], [0334], [0358], [0373], and [0439] and Table 2).
With respect to claim 64 and the recitation of “the emulsion system of claim 49, wherein the cannabis-infused beverage is organically certified”, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed, there is no structural difference between the claimed emulsion system and the emulsion of modified Sinai.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs Bromley teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065])

Response to Arguments
Applicant’s arguments filed December 23, 2021 have been fully considered.
Due to the amendments to the specification, the specification objections in the previous Office Action have been withdrawn (P9).
Due to the amendments to claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn.  However, the 35 USC 112 rejection above is necessitated by the amendments made to the claims.
Applicant’s arguments have been considered but are unpersuasive.
Applicant indicates the specification and claims provide support for the ranges of about 1-30 wt% of an amphipathic glycoside-composition and about 50-95 wt% of water recited in the amended claims.  The specification (e.g., paragraph [0011]) and claims (e.g., original claims 54 and 55) recite that "quillaja saponin is at least 0.25 times the total amount of the cannabinoid and the carrier oil" and "gum acacia is at least 1.5 times the total amount of cannabinoid and carrier oil." The specification (e.g., paragraphs [0010] and [0011]) and claims (original claim 49) recite “about 2-10 wt% of a carrier oil” and “the carrier oil amount is at least the same amount as the cannabinoid”.  Therefore, this recitation supports, mathematically, the following: when the cannabinoid is about 2-10 wt % and the carrier oil is about 2-10 wt %, the amphipathic glycoside is about 1-30 wt % (((2%+2%) x 0.25) = 1% and ((10% + 10%) x 1.5) = 30%). When the cannabinoid is about 2-10 wt %, the carrier oil is about 2-10 wt %, and the amphipathic 
Examiner disagrees.  There is insufficient support in the specification and the originally filed claims for the presently claimed ranges of about 1-30 wt% of an amphipathic glycoside-composition and about 50-95 wt% of water in claim 49.  As discussed above, the instant specification recites “about 2-24 wt% of an amphipathic glycoside; and about 64-94 wt% of water” at paragraphs [0010] and [0018]-[0020].  Thus, the specification explicitly discloses the ranges of amphipathic glycoside-composition and water used in the emulsion, and the amount of the amphipathic glycoside-compositions described in the limitation of “wherein the composition comprising quillaja saponin is at least 0.25 times the total amount of the cannabinoid and the carrier oil, and wherein the gum acacia is at least 1.5 times the total amount of the cannabinoid and carrier oil” as well as the water quantity must fall within the ranges explicitly recited in the specification and originally filed application as opposed to the ranges calculated by the Applicant which are broader than those provided in the specification.
Applicant indicates 
Examiner disagrees.  As discussed above, the specification makes no mention of pharmacokinetics or pharmacodynamics.  The term “pharmacokinetics” is understood as the characteristic interactions of a drug and the body in terms of its absorption, distribution, metabolism, and excretion, and the term “pharmacodynamics” is understood as the reactions, effect, and breakdown of a drug within living systems.  While the instant specification teaches onset/offset time (duration) for cannabis effect can be controlled by controlling the amphipathic glycoside used in the emulsion (see paragraphs [0018], [0038], and [0087]), the onset and duration is a small portion of pharmacokinetics and pharmacodynamics.  Reciting “pharmacokinetics” and “pharmacodynamics” in the claims to describe onset/offset time (duration) introduces new matter into the claims as additional elements of pharmacokinetics and pharmacodynamics, such as distribution, metabolism, excretion, reactions, and breakdown, are included in the claims without any support in the specification.
Applicant argues a challenge in making cannabis-infused wine is the compatibility of emulsifiers with the drink base, especially when the drink contains high concentration of polyphenol, or more specifically, tannin, and neither of the references address this challenge (P10-P11).
Examiner disagrees.  It is noted that the features upon which applicant relies (i.e., cannabis-infused wine and tannin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant agues they are claiming a system.  The system includes an emulsion, high-polyphenolic beverage, and a cannabis-infused high-polyphenolic beverage.  The recited physical limitations of all components of the system must be given patentable weight.  Specifically, the high-polyphenolic cannabis-infused beverages are warranted patentable weight, especially as they relate to the interaction of the emulsion with the beverage.  Applicant notes that “system claims” are frequently granted by the USPTO and that such claims draw their patentability from elements of various interacting members or components of the system (P11).
Examiner disagrees.  Independent claim 49 recites “An emulsion system for producing a cannabis-infused beverage, comprising” at lines 1-2.  The recitation of “for producing a cannabis-infused beverage” in the preamble is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Examiner also appreciates the listed examples of patents including system claims.  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for 
Applicant argues Sinai relates to general cannabis nanoemulsions for administration of pharmaceutical formulations and does not teach or suggest nanoemulsions for use in cannabis-infused beverages, let alone high-polyphenolic beverages.  Thus, Sinai does not teach or suggest a system wherein when the claimed emulsion is mixed with a high-polyphenolic beverage, a cannabis-infused beverage comprising a turbidity of 22-1415 NTU is produced (P11-P12).
Examiner disagrees.  As discussed above, there is no structural difference between the claimed emulsion system and the emulsion of Sinai.  Sinai teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (about 9.5% cannabinoids); about 2-10 wt% of a carrier oil (about 9.5% carrier oil); about 1-30 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (about 2% surfactant, gum acacia); and about 50-95 wt% of water (about 76% water) as recited in claim 49 (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2).  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition 
Applicant argues Forsythe relates to cannabis-infused beverages, for example, dealcoholized beverages, but does not teach or suggest the use of cannabis emulsions with high-polyphenolic beverages.  While Forsythe mentions wine, not all wines are high in polyphenols.  For example, white wine does not typically have high polyphenols.  Thus, Forsythe does not teach or suggest a system wherein when the claimed emulsion is mixed with a high-polyphenolic beverage, a cannabis-infused beverage comprising a turbidity of 22-1415 NTU is produced.  Furthermore, Forsythe teaches as part of its process passing the beverage through a reverse-osmosis filter and a vertical still, and teaches that “The purified precipitate may be recovered for use as a source of ethanol or may be discarded.”  (see paragraphs [0045] and [0058]).  Thus, to whatever extent Forsythe may contemplate working with beverages that comprise high polyphenolics, it appears to address the common problems of polyphenolic aggregates and sediments very differently than the approach of the present invention-rather than making them stable via emulsions, it contemplates discarding them (P12).
Examiner disagrees.  While Forsythe teaches the beverages may be dealcoholized beverages in some embodiments (paragraphs [0045] and [0058]), Forsythe is not limited to this particular embodiment (paragraphs [0021] and [0044]) since the reference also discloses the phytocannabinoid preparation may be introduced into a beverage, such as water, fruit juice, coffee, tea, or alcoholic beverages (paragraphs [0010], [0020], and [0044]).  Disclosed examples and preferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, as discussed above, there is no structural difference between the claimed emulsion system and the emulsion of Forsythe.  Forsythe teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (5% of phytocannabinoids); about 2-10 wt% of a carrier oil (7% carrier oil); about 1-30 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (2% surfactant comprising gum acacia or quillaja saponin); and about 50-95 wt% of water (85.4% water) as recited in claim 49 (paragraphs [0046] and [0049]).  Further, the emulsion of Forsythe is capable of being mixed with high-polyphenolic beverages (paragraphs [0010], [0020], [0021], and [0044]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04. 
Applicant argues Bromley does not remedy the deficiencies of Sinai and Forsythe.  Specifically, Bromley 
Examiner disagrees.  While Bromley does not disclose all the features of the presently claimed invention, Bromley is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, quillaja saponin in an emulsion in order to prepare an emulsion comprising cannabinoids, carrier oils, and water with desirable properties including improved clarity (e.g., small particle size, low turbidity), stability (lack of separation), smell, and taste (paragraphs [0322]-[0325]), and in combination with the primary reference Sinai, which teaches the emulsion may further comprise additional ingredients such as surfactants, antiadherents, binders, coatings, disintegrants, lubricants, glidants, sorbents, and preservatives (paragraphs [0031], [0134], [0199], [0248], [0348], and [0370]), discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793